Citation Nr: 1417009	
Decision Date: 04/16/14    Archive Date: 04/24/14

DOCKET NO.  11-16 858	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Lincoln, Nebraska


THE ISSUES

1.  Entitlement to service connection for bilateral hearing loss.

2.  Entitlement to service connection for tinnitus.


REPRESENTATION

Appellant represented by:	National Association of County Veterans Service Officers


WITNESS AT HEARING ON APPEAL

The Veteran



ATTORNEY FOR THE BOARD

Joshua Castillo, Associate Counsel


INTRODUCTION

The Veteran served on active duty from February 1966 to January 1968.

This matter is before the Board of Veterans' Appeals (Board) on appeal of a January 2011 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Lincoln, Nebraska. 
 
The Veteran appeared at a hearing before the undersigned Veterans Law Judge in August 2012.  A transcript of the hearing is in the Veteran's file.


FINDINGS OF FACT

1.  The evidence is in equipoise as to whether bilateral hearing loss is related to in-service noise exposure.

2.  The Veteran experienced tinnitus beginning in service and consistently ever since.

CONCLUSIONS OF LAW

1.  The criteria for service connection for bilateral hearing loss have been met.  38 U.S.C.A. § 5107(b) (West 2002); 38 C.F.R. §§ 3.303, 3.385 (2013).

2.  The criteria for service connection for tinnitus have been met.  38 U.S.C.A. § 5107(b) (West 2002); 38 C.F.R. § 3.303 (2013).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Veteran seeks service connection for a bilateral hearing loss disability and tinnitus, which he believes were caused by noise exposure as tank gunner in service.  

Service connection is warranted for a current disability that is related to an in-service injury.  See 38 C.F.R. § 3.303.

Service treatment records are negative for complaints or symptoms of hearing loss or tinnitus.  However, a comparison of audiograms taken on induction and separation from service reveals some hearing loss.

The Veteran gives a history of ringing in his ears since separation from service and reports that the onset of hearing loss was subtle, and that it did not begin immediately after separation from service.

In a January 2011 VA examination report, the examiner diagnosed bilateral sensorineural hearing loss and tinnitus and opined that it is not at least as likely as not that the Veteran's current bilateral hearing loss and tinnitus are a result of noise exposure during his military service.  As to hearing loss, the rationale was that the Veteran's separation audiogram was normal, and a normal audiogram subsequent to noise exposure would verify that hearing had recovered or  was not permanently damaged.  As to tinnitus, the rationale was that since hearing was normal on separation, it is unlikely that the current tinnitus is related to noise exposure during service.

In a September 2011 private audiological examination report, Dr. Foss opined that it is quite likely that the noise exposure the Veteran suffered during his military service was the beginning of his hearing loss and tinnitus.  The type and degree of his hearing loss is consistent with noise induced hearing loss.

The Veteran is competent to report tinnitus and the Board finds no reason to question his credibility.  A veteran's lay statements may be sufficient evidence in any claim for service connection. 38 C.F.R. § 3.303(a) ("Each disabling condition shown by a veteran's service records, or for which he seeks a service connection[,] must be considered on the basis of ... all pertinent medical and lay evidence." (emphasis added)); see 38 U.S.C. § 1154(a) (requiring VA to include in its service connection regulations that due consideration be given to "all pertinent medical and lay evidence"). The Veteran is competent and credible to report that the first experienced tinnitus in service and consistently since service.  Therefore, the criteria for service connection for tinnitus are met.

The medical evidence with respect to the association between the Veteran's active service and bilateral hearing loss is in equipoise with one positive and one negative opinion.

Resolving doubt in the Veteran's favor, the bilateral hearing loss is related to in-service noise exposure.



ORDER

Entitlement to service connection for a bilateral hearing loss disability is granted.

Entitlement to service connection for tinnitus is granted.



____________________________________________
ROBERT C. SCHARNBERGER
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


